
	
		III
		111th CONGRESS
		1st Session
		S. RES. 13
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2009
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			January 14, 2009
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Congratulating the University of Florida
		  football team for winning the 2008 Bowl Championship Series (BCS) national
		  championship. 
	
	
		Whereas on January 8, 2009, before a crowd of more than
			 78,000 fans in Miami, Florida, the University of Florida Gators won the 2008
			 Bowl Championship Series (BCS) national title with a stunning 24–14 triumph
			 over the University of Oklahoma Sooners;
		Whereas the University of Florida is one of the premier
			 academic institutions in the State of Florida;
		Whereas the University of Florida Gators captured the
			 Southeastern Conference championship title on December 6, 2008;
		Whereas University of Florida football Head Coach Urban
			 Meyer has won two BCS national championship games in the past 3 years;
		Whereas University of Florida quarterback Tim Tebow was
			 named the Most Outstanding Player of the BCS national title;
		Whereas Tim Tebow won the Maxwell Award for the second
			 time in 2 years;
		Whereas the University of Florida defense held the
			 University of Oklahoma to only 363 yards of offense in the BCS championship
			 game;
		Whereas the Gators finished 2008 ranked first in the
			 Associated Press Poll and first in the Coaches Poll;
		Whereas the Gators finished the 2008 season with a record
			 of 13–1;
		Whereas the University of Florida student athletes are
			 among the most talented in the Nation;
		Whereas University of Florida fans worldwide supported and
			 encouraged the Gators throughout the football season;
		Whereas University of Florida President J. Bernard Machen
			 and Athletic Director Jeremy N. Foley have shown great leadership in bringing
			 success and glory to the University of Florida; and
		Whereas the University of Florida students, faculty,
			 alumni, and all Gator fans are deeply committed to bringing pride to the
			 University of Florida and the entire State of Florida: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates the
			 University of Florida Gators for winning the 2008 Bowl Championship Series
			 (BCS) national championship;
			(2)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication helped the University of Florida Gators win the championship;
			 and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)President of the
			 University of Florida, J. Bernard Machen;
				(B)Athletic Director
			 of the University of Florida, Jeremy N. Foley; and
				(C)Head Coach of the
			 University of Florida football team, Urban Meyer.
				
